EXHIBIT 99.1 Interim Financial Statements of (Unaudited) ACASTI PHARMA INC. Three-month and nine-month periods ended November 30, 2013 and 2012 ACASTI PHARMA INC. Interim Financial Statements (Unaudited) Three-month and nine-month periods ended November 30, 2013 and 2012 Financial Statements Interim Statements of Financial Position 1 Interim Statements of Earnings and Comprehensive Loss 2 Interim Statements of Changes in Equity 3 Interim Statements of Cash Flows 4 Notes to Interim Financial Statements 5 Notice: These interim financial statements have not been reviewed by the Corporation’s auditors. ACASTI PHARMA INC. Interim Statements of Financial Position (Unaudited) As of November 30, 2013 and February 28, 2013 November 30, February 28, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Receivable from corporation under common control Tax credits receivable Inventories Prepaid expenses Equipment Intangible assets (note 5) Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables $ $ Payable to parent corporation (note 6) Royalties payable to parent corporation (notes 5 and 6) Total liabilities Equity: Share capital (note 3) Warrants and rights (note 3) Contributed surplus Deficit ) ) Total equity Commitments (note 5) Subsequent events (note 8) Total liabilities and equity $ $ See accompanying notes to unaudited interim financial statements. 1 ACASTI PHARMA INC. Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month and nine-month periods ended November30, 2013 and 2012 Three-month periods ended Nine-month periods ended November 30, November 30, Revenue from sales $ Cost of sales ) Gross profit General and administrative expenses ) Research and development expenses, net of tax credits of $32,939 and $151,446 (2012 - $50,244 and $158,208) Results from operating activities ) Interest income Finance costs ) Foreign exchange gain Net finance (loss) income ) ) Net loss and total comprehensive loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited interim financial statements. 2 ACASTI PHARMA INC. Interim Statements of Changes in Equity (Unaudited) Nine-month periods ended November30, 2013 and 2012 Share capital Warrants Contributed Number Dollar and rights surplus Deficit Total Balance, February 28, 2013 $ ) $ Net loss and total comprehensive loss for the period – ) ) ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares (note 5) – – – Share-based payment transactions (notes 3 and 4) – Warrants exercised (note 3) – – – Share options exercised (note 4) – ) – Total contributions by and distribution to owners – – Balance at November 30, 2013 $ ) $ Balance, February 29, 2012 $ $ $ ) $ ) $ Net loss and total comprehensive loss for the period – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (notes 3 and 4) – – – Warrants exercised (note 3) – ) – Share options exercised (note 4) – ) – Total contributions by and distribution to owners – Balance at November 30, 2012 $ ) $ See accompanying notes to unaudited interim financial statements. 3 ACASTI PHARMA INC. Interim Statements of Cash Flows (Unaudited) Three-month and nine-month periods ended November30, 2013 and 2012 Three-month periods ended Nine-month periods ended November 30, November 30, Cash flows from operating activities: Net loss for the period $ ) $ ) $ ) $ ) Adjustments: Depreciation of equipment Amortization of intangible assets Stock-based compensation Net finance loss (income) ) ) Realized foreign exchange (loss) gain ) Changes in non-cash operating working capital items: Trade and other receivables ) Tax credits receivable ) ) ) Inventories ) ) Prepaid expenses ) ) ) Trade and other payables ) Payable to parent corporation Royalties payable to parent corporation – Net cash used in operating activities ) Cash flows from investing activities: Interest received – 57 Acquisition of intangible assets ) Acquisition of short-term investments – – ) – Maturity of short-term investments Net cash from investing activities Cash flows from financing activities: Proceeds from exercise of warrants and options Share issue costs – – ) – Interest paid ) Net cash from financing activities Foreign exchange gain on cash held in foreign currencies Net increase (decrease) in cash ) ) Cash, beginning of period Cash, end of period $ Supplemental cash flow disclosure: Non-cash transaction: Issuance of common shares (note 5) $
